Title: John Patten Emmet to James Madison, 3 April 1826
From: Emmet, John P.
To: Madison, James


                        
                            
                                Gentlemen;
                            
                            
                                
                                    University
                                
                                April 3rd, 26
                            
                        
                        I have the honor, agreeably to the Enactments, to lay before you the journal of the Faculty. In company with
                            them are two reports of Committees appointed by the Faculty; one (marked A) relates to a Police and the other (marked B)
                            is upon our Enactments. They are both respectfully submitted for your most serious consideration. In conclusion,
                            Gentlemen, I beg to present my sincerest respects.
                        
                            
                                John P. Emmet
                            
                                                
                            Secretary of the Faculty
                            
                        
                    